Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 06/15/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Zheng Jin, Reg. No. 57,611, on June 29, 2022.
The application has been amended as follows: 
IN THE CLAIMS
Claim 1, Lines 5-6, “wherein each SLRB is associated with one or more QoS flows that defines corresponding QoS requirements” should be replaced by ---- wherein each SLRB is associated with one or more quality of service (QoS) flows that defines corresponding QoS requirements ---;

Claim 11, Lines 5-6, “wherein each SLRB is associated with one or more QoS flows that defines corresponding QoS requirements” should be replaced by ---- wherein each SLRB is associated with one or more quality of service (QoS) flows that defines corresponding QoS requirements ---;

Allowable Subject Matter
Claims 1, 3-10, 11, 13-20   are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  1  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “performing a Logical Channel Prioritization (LCP) procedure over a selected resource that satisfies QoS requirements of corresponding SLRBs, wherein SL data from LCHs are selected to form the TB based on joint considerations of the resource pool selection, the resource configuration, and the QoS requirements; and transmitting sidelink control information (SCI) of the TB and the TB to a receiver UE ” and in combination with other limitations recited as specified in claim 1.

Claim  11  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “a Logical Channel Prioritization (LCP) handling circuit that performs an LCP procedure over a selected resource that satisfies QoS requirements of corresponding SLRBs, wherein SL data from LCHs are selected to form the TB based on joint considerations of the resource pool selection, the resource configuration, and the QoS requirements; and a transmitter that transmits sidelink control information (SCI) of the TB and the TB to a receiver UE ” and in combination with other limitations recited as specified in claim 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Primary Examiner, Art Unit 2412